647DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9, 12, 16-18, 23-24, and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/9/2021.
Applicant's election with traverse in the reply filed on 2/9/2021 is acknowledged.  The traversal is on the ground(s) that the claims are unified in that claim 16 specifically recites the device of claim 1. This is not found persuasive because the inventions of Group I and Group II are drawn into different inventions and each invention requires a different field of search. Applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps while the search for apparatus claims requires the identification of structural elements, which introduces additional search burden. Furthermore, as stated in the previous office action, the special technical does not provide a contribution over the prior art in view of Johnson (PG-PUB US 2011/0284437).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one end cap" in line 10. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “at least one end cap”.
Due to the dependency to the parent claim, claims 2-8, 13, and 15 are rejected.
Claim 5 recites the limitation "the discharge electrode pins each" in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “each of the discharge electrode pins”.
Claim 7 recites the limitation "the cylindrical array" in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the discharge electrode array”.
Claim 15 recites the limitation "the discharge space" in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the discharge gap”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laux et al (PG-PUB US 2015/0179411) in view of Koo et al (PG-PUB US 2011/0101862).
Regarding claim 1, Laux et al disclose a plasma/radical generating device (ABSTRACT). The apparatus comprises 
(1) an inner electrode member 333 having a plurality of pins 335 in an array provided in a radial pattern and connected to a pulse generator 360 (i.e. a discharge electrode……, Figures 10 & 15, paragraphs [0093] & [0119]); 
(2) an outer electrode member 332 concentrically surrounding the inner electrode member 332 having the pins 335 (i.e. a counter electrode……, Figures 10 & 15, paragraphs [0093] & [0119]); and
(3)  an annular flowing channel 331 formed between the inner electrode member 333 and the outer electrode member 332 (i.e. a discharge gap comprising a flowing passage, Figures 10 & 15, paragraphs [0093], [0096], & [0119]).
It should be noted that “a discharge electrode” or “a counter electrode” does not recite any additional structure and will be interpreted as “one electrode” and “another electrode’, respectively. Laux teaches an inner electrode and an outer electrode, reading on “a discharge electrode” and “a counter electrode”, respectively.
Laux teaches a coaxial configuration of electrode pairs (Figure 15, paragraph [0119]), but does not teach at least one end cap for separating the inner electrode and the outer electrode. However, Koo et al disclose a plasma/radical generating device (ABSTRACT). Koo teaches that the plasma/radical generating device comprises an inner electrode 22/42, an outer electrode 23/43, and an electrode spacer 27 (i.e. at least one end cap) provided at one end of the annular gap 25/45 for the coaxial configuration, wherein each inner electrode and outer electrode comprises geometric arrangement having a plurality of grooves and protrusions and one or more openings 42 are provided on the electrode spacer 27 for allowing to flow media (Figures 2B & 7, paragraphs [0073], [0074], & [0097]). Therefore, it would be obvious for one having ordinary skill in the art to include an electrode spacer at the end of the annular opening as suggested by Koo in order to achieve the coaxial configuration of the electrode pairs within the device of Laux.
It should be noted that “at least one end cap” does not recite any additional structure and will be interpreted as “a structure/unit/member provided at one end”. The electrode space 27 of Koo is a structure provided at one end of the annular opening, hence “at least one end cap”.
Regarding claim 2, Laux teaches that the shape of the electrodes affect the performance of the device and the pin body may have edges with an angle (Figure 17, paragraphs [0094] & [0120]). Laux also teaches that the pins on the inner electrode extend toward the outer electrode (Figure 15). Koo teaches that the inner electrode includes a plurality of grooves 50 having tips and the grooves with an angle extend toward the outer electrode (Figure 7, paragraph [0097]).
Regarding claim 3, Laux teaches that sharp edges may be provided on the pins having various shapes (paragraphs [0094] & [0120]).  
Furthermore, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the pin having 3 to 8 tips/edges since such a modification would have involved a mere change in shape of a component.
Regarding claim 4, Laux teaches that the shape of the electrodes affect the performance of the device and the pin body having edges may be arranged as an array with a uniform pitch (Figures 11 & 17, paragraphs [0094], [0095], & [0120]). 
Furthermore, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the pin having a pyramidal structure since such a modification would have involved a mere change in shape of a component.
Regarding claim 5, Laux teaches that the pin body may have edges perpendicular each other and sharp edges may be provided on the pins having various shapes ((Figure 17), paragraphs [0094] & [0120]).  
Koo teaches that the inner electrode includes a plurality of geometric arrangement having grooves 50 (Figure 7, paragraph [0097]).
Furthermore, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the tip profile triangle or square or polygon since such a modification would have involved a mere change in shape of a component
Regarding claim 6, Laux teaches that the pins are arranged in rows extending perpendicular to the length of the electrode (Figures 11, paragraphs [0095]). 
Regarding claim 7, Laux teaches the adjacent rows of the pins are aligned each other (figure 11). Laux also points out that the pins may be arranged in different manner (paragraph [0095]). Since the adjacent rows of the pins must take on one of only two arrangements, aligned or offset.  Both arrangements are known to be suitable in the field of plasma/radical generating device.  It would have been obvious to arrange the adjacent rows offset each other because a person with ordinary skill has good reason to pursue the known potential options with a reasonable expectation of success.
Regarding claim 8, Laux teaches that air is drawn to the channel 31 through an inlet 38 (Figure 10, paragraph [0096]). Koo teaches gas is supplied to the device through the openings 42 on the electrode spacer 27 (Figure 2B, paragraphs [0065] & [0074]).
Regarding claim 13, Laux teaches that the pins are provided within the annular flowing channel 331 (Figure 15), Koo teaches that the geometric arrangements are provided within the annular opening 35 (Figure 7).
Regarding claim 15, Laux teaches that the inner electrode is connected to a pulse generator (Figure 15). With respect to the limitation of “such that a space charge…” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Conclusion
Claims 1-8, 13, and 15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795